UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6897


TORREY LAMONT LOVE,

                      Plaintiff – Appellant,

          v.

WILLIAM A. RUMGAY; TODD PRESSMAN; PENNIE KYLE; SGT. WADE E.
SIBLEY; RICHARD SIVIC; JASON M. MERRITT; CRAIG W. MILLER;
TFC GRANT; TFC RANK,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:13-cv-01402-RDB)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Torrey Lamont Love, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Torrey Lamont Love filed a 42 U.S.C. § 1983 (2006)

complaint          against     several       state       police        officers      alleging

constitutional             violations      associated          with     a     traffic      stop

resulting in Love’s arrest and subsequent criminal charges.                                 The

district       court       dismissed      Love’s    complaint          without    prejudice,

finding that Heck v. Humphrey, 512 U.S. 477, 487 (1994) barred

Love’s maintenance of an action challenging the legality of his

arrest    or       conviction      because     Love     had    been     convicted     of    the

charges    and       had    not    successfully         challenged       that    conviction.

However,       a    review    of    the    record       reveals       that    Love   in    fact

alleged    in       his    complaint      that     he    was    not     convicted     of   the

charges,       but     that    they     were     dismissed        by    the     State.      We

therefore conclude that the district court erred in dismissing

the complaint without prejudice.

               Accordingly, we vacate the district court’s order and

remand with instructions to consider Love’s complaint on the

merits.    We also deny Love’s motion to assign counsel.



                                                                   VACATED AND REMANDED




                                               2